 1
                         DECLARATION OF CHRISTOPHER J. ROADS
 2
 3

 4          I, Christopher J. Roads, declare that the following is true and accurate and based
 5   on my personal knowledge, except those statements which are based on information

 6   and belief:
 7          1. I am the Chief Deputy Recorder and Registrar of Voters for Pima County. I
 8             have been the registrar of voters for Pima County since June, 1999, and the
 9                 Chief Deputy Recorder for Pima County since April, 2004. In my capacity
10                 for both positions, I am the senior manager overseeing the day-to-day
11                 operations of the Recorder's Office and report directly to the elected Pima
12                 County Recorder, F. Ann Rodriguez.
13          2. This declaration is being prepared in response to the State of Arizona's
14                 interrogatories in the case of Arizona Democratic Party v. Hobbs, 2020 CV
15                 01143-DLR.
16          3. In Pima County, election tasks are divided between different departments.
17                 The Pima County Elections Department is responsible for candidate
18                 nomination petitions, campaign finance reports, ballot design, precinct
19             boundary determinations, polling place selection, poll worker recruitment,
20                 hiring and training, ballot design, the operation of the polling places,
21             tabulation of ballots and the preparation of the official canvass of the
22                 election.
23          4. The Pima County Recorder's Office is responsible for maintaining the Pima
24                 County Voter Registration roll, mailing and validating early ballots, the
25             preparation of the poll rosters and precinct registers and the processing of
26             provisional ballots.      While I am familiar with a number of the Elections
 I      Department processes and procedures, this declaration is based only on the
 2      activities of the Recorder's Office.
 3   5. We include an instruction sheet with every early ballot sent to a voter by
 4      mail. That instruction sheet includes directions to the voter to sign their early
 5      ballot affidavit. The mailing envelope that is included in the ballot package
 6      includes reminder notices on the side of the envelope with the adhesive flap.
 7      Included as one of the reminders is the direction for the voter to sign their
 8      affidavit. Both instructions are in English and Spanish.
 9   6. For each election, we prepare written instructions to staff as to the exact
I0      procedures to follow for each ballot handling task. The instructions are

11      revised before each election cycle and workers assigned to the task must

12      attend a training class prior to performing the task in each election. The

13      written instructions to staff for the 2020 General Election have not yet been

14      written and will not be written until a few weeks before the election cycle

15      begins.    Absent a court order directing otherwise, we do not anticipate

16      making any changes to our procedures for processing early ballots during the
17      2020 general election cycle compared to the processes we followed in 2018
18      and 2019. A number of the processes have not significantly changed in a

19      number of years.
20   7. Each day during the election cycle our office sends two couriers to the main
21      United States Postal Service processing plant in Tucson to pick up any
22      inbound voted ballots. The ballots are then immediately transported to the

23      Pima County Recorder's Office Ballot Processing Center.             We have a

24      standard pick-up time scheduled with the Postal Service of 9:00 a.m. each

25      weekday. The ballots generally arrive at the Ballot Processing Center by

26      9:30a.m.
 1   8. Any Pima County voter may also drop off their voted early ballot at any of
 2      our walk-in early voting sites. Ballots dropped off at a walk-in site are
 3      regularly picked up by couriers and transported to the Ballot Processing
 4      Center.    Ballots dropped off at the sites are processed the same way as
 5      ballots picked up at the post office.
 6   9. In Pima County, we provide voters with a separate mailing envelope along
 7      with the Early Ballot Affidavit envelope in order to protect the confidentiality
 8      of the voter's information. Once the ballots arrive at the Ballot Processing
 9      Center, the first step in processing the ballots is to open the mailing envelope
10      and remove the contents of that envelope. The contents generally consist of

II      the Early Ballot Affidavit Envelope that contains the voter's voted ballot.

12      Workers performing that task are instructed to immediately examine the

13      Early Ballot Affidavit envelope to confirm that the envelope is sealed,

14      contains something that feels like a ballot, does not show any indications that

15      the envelope has been tampered with and contains a signature on the affidavit

16      envelope. If the affidavit envelope shows no signs of tampering, feels like it
17      contains a ballot and has a signature it is sent for further processing. If any
18      problems are detected, including an affidavit with a missing signature, the
19      affidavit is immediately set aside for further processing by what we refer to
20      as our Problem Ballot Team. Our staff have normally completed the opening
21      and inspection process by early afternoon on the day that the ballots have
22      been received that morning.
23   10. Our problem ballot team generally consists of7 to 11 workers depending on
24      the amount of early voting activity in the election cycle. During the time
25      period when the mailing envelope is opened and the affidavit is inspected,
26      the Problem Ballot Team members or a supervisor gather any problem ballots
 I      from the mail opening team.         If the problem discovered is a missing
 2      signature, a problem ballot team member will immediately enter a request
 3      for a replacement ballot for the voter in the computer system. We then enter
 4      the voter's information into a tracking program and prepare a letter to the

 5      voter notifying them that they will be receiving a replacement ballot in the

 6      mail. The letter also informs the voter as to why the replacement ballot is

 7      being sent and the deadlines for returning the replacement ballot. That letter

 8      is prepared the same day that the unsigned ballot arrives in our office and is

 9      taken directly to the main postal processing plant in Tucson that afternoon.

10      That post office is open during evening hours each weekday.
11   11. We use a third party vendor to print and assemble our early ballot packages.

12      The data to the vendor is uploaded at approximately 3:00p.m. each workday.

13      The vendor will then print the replacement ballot materials, assemble the

14      packages and deliver the replacement ballots to the post office either the next

15      business day or no later than the second business day after the data is

16      uploaded.
17   12. The original unsigned ballot affidavit is marked as invalid by our problem
18      team and placed in the ballot storage room.
19   13. The procedures listed above are followed in every election from the first day
20      that we start receiving voted ballots until the Thursday immediately before
21      Election Day. Once we have reached the Thursday prior to Election Day it
22      is generally too late for a voter to receive and return a replacement ballot by
23      mail. Instead of issuing a replacement ballot to the voter, the problem team
24      will attempt to contact the voter by phone and/or email if we have that
25      information in the record. If we do not reach the voter directly, we will also
26      send a text message notifying the voter that there is a problem with their early
 I      ballot and ask the voter to contact our office as soon as possible. A letter
 2      asking the voter to contact our office is also mailed until the Friday prior to
 3      Election Day. lfthe team is able to reach the voter, the voter is notified that
 4      the unsigned ballot affidavit cannot be processed. The voter is advised to go
 5      to any walk-in early voting site or emergency voting location in Pima County
 6      to vote a replacement early ballot in person or to go to their assigned polling
 7      place on Election Day to vote a provisional ballot. The Problem Ballot Team
 8      members track all efforts made to contact the voter and if the contact was
 9      successful, notes are taken as to the substance of the conversation. This
10      procedure is followed for all unsigned early ballot affidavit envelopes we
II      receive between the Thursday prior to Election Day and the close of business
12      on the day before Election Day. During that period, our office regularly
13      works on the weekend and the problem ballot team continues its efforts
14      during that entire time period. During the 2020 General Election cycle, all
15      but two of our walk-in early voting sites will be open for Emergency voting
16      on the Saturday prior to Election Day and on the Monday, the day before
17      Election Day. A number of our walk-in voting sites will also be open during
18      evening hours until 7:00p.m. at least two nights during the final week.
19   14. The Pima County Recorder's Office was the first office in Arizona to make
20      efforts to allow a voter to confirm their questioned signature on an early
21      ballot affidavit envelope after Election Day. We do not refer to the process
22      as "curing" the signature. We simply ask the voter to confirm that the
23      signature on the affidavit is their signature or if the voter was assisted by
24      another individual (and that individual signed the affidavit) that the voter was
25     not able to mark the ballot themselves but requested the assistance of the
26     other person and that the ballot was marked according to their direction. We
     1       do not allow a voter to alter an early ballot affidavit once it has been received
 2          in our office. During general election cycles, we will process between
 3          350,000 and 450,000 early ballot affidavits during the 28-day early voting
 4          cycle.
 5       15. The Pima County Recorder's Office has never allowed a voter to sign an
 6          affidavit after Election Day. I do not believe any county in Arizona has ever
 7          allowed that to occur. We consider an unsigned early ballot to be incomplete
 8          and invalid under Arizona law.
 9       16. The Pima County Ballot Processing Center is located near the intersection of
10          Country Club Road and Valencia Road near the Tucson International
11          Airport. The early ballots are processed in that location and the Problem
12          Ballot Team works directly in that facility. The most common problem ballot
13          issue involves a questioned signature on an early ballot. The procedure for
14          dealing with that issue is for a team member to attempt to call the voter. If
15          they cannot reach the voter by phone, an email and a text message is sent. If
16          the voter does not respond immediately a letter is sent to the voter asking
17          them to contact our office. If the voter does not respond within one week,
18          we repeat the phone call attempts, emails and texting. We do not routinely
19          send replacement ballots to voters with questioned signatures unless we
20          make contact with them and they confirm they did not sign the affidavit.
21       17. The most common signature comparison issues occur with voter registration
22          forms originating at Motor Vehicle Department Offices. Almost 70% of
23          voters in Pima County submit registration forms through MVD. Individuals
24          sign on an electronic pad at an MVD office but sign their early ballot affidavit
25          with a pen. There are significant differences in the writing between the two
26          methods. During major election cycles the Problem Team will process 5,000
                         to 6,000 questioned signatures and can make as many as 10,000 phone calls.
                  2      In the days immediately following an election the problem ballot team is
                  3      busy making final attempts to contact voters with questioned signatures.
                  4   18. Immediately after Election Day the rest of the staff are processing early
                  5      ballots that were dropped off at the polls and provisional ballots. In a
                  6      presidential general election we can receive as many as 25,000 to 35,000
                  7      early ballots dropped off at the polls. We generally receive between 15,000
                  8      and 25,000 provisional ballots in each general election. The most common
                  9      reason for a voter to receive a provisional ballot at the polling place is
                 10      because the voter received an early ballot and did not vote it. We must
       ~         11      complete processing early ballots before we can process provisional ballots
~ ~
;;j 0        z   12      to ensure that a provisional ballot voter did not also drop off their early ballot.
~ f:: 9
j~~                      By state law, we must complete the validation process for all provisional
                 13
;2!::6
~ z ~
g:j ;:J ~        14      ballots within I 0 calendar days after Election Day. For the past several
      0 ~
~uu
>=0   ~          15      general election cycles the Pima County Recorder's Office has completed
      ~

      >'-<       16      the provisional ballots on that   lOth   day.
                 17   19. The Plaintiffs have requested that the court order counties to allow a voter to
                 18      sign their early ballot affidavit during the same post-election period as
                 19      permitted to voters to confirm the existing signature on affidavits. The only
                 20      way that this can occur is for the voter to travel to the Ballot Processing
                 21      Center, for our staff to locate the particular ballot in the ballot room, to bring
                 22      the ballot to the voter in the lobby and have them sign it. Our procedures
                 23      require that two workers with different political party affiliations be present
                 24      whenever a ballot is being handled. This will result in substantially more
                 25      effort than occurs for a voter to confirm their signature. A voter can simply
                 26      call our office to confirm their signature.
 1   20. Pima County is the 15th largest geographical county in the United States
 2       consisting of 9,189 square miles. The Tucson metropolitan area is at the
 3       eastern end of the county. Voters living in Ajo, Lukeville or in many areas
 4      on the Tohono O'odham Nation would be required to travel up to 100 miles
 5      or more to get to the Ballot Processing Center to sign their ballot. Voters
 6      living on the southern edge of the county would be required to travel up to
 7      60 miles to arrive there. Voters living in the Towns of Marana or Oro Valley
 8      at the northern end of the metropolitan area would need to travel 20 to 30
 9      miles to arrive at the Ballot Processing Center.      Pima County is not the
10      largest geographical county in Arizona.
11   21. Only a very small percentage of voters in Pima County fail to sign their early
12      ballot affidavit. Most of those are issued replacement ballots or are able to
13      go to a walk-in site, emergency voting site or to their polling place on
14      Election Day.
15   22. The voter assistance programs we will implement during the 2020 General
16      Election cycle are still being developed. Difficulties caused by the COVID-
17      19 virus have required significant changes to our planned procedures.
18   23. In past elections, we would provide special election boards (referred to in
19      Pima County as Team Voting) pursuant to A.R.S. § 16-549(A) for
20      individuals who were confined to nursing homes, rehabilitation centers, pre-
21      trial detainees or those serving misdemeanor jail sentences and those in
22      hospitals and other similar facilities. However, many of those facilities are
23      not permitting individuals from outside to enter the facilities.     We have
24      therefore contacted as many facilities in Pima County that we could identifY
25      to request their assistance in making certain that voters in the facilities are
26      registered prior to the cutoff date, those that wish to receive a ballot can
     1      receive a ballot by mail and that someone will be available inside the facility
 2          to assist the voter with marking the ballot when necessary.
 3       24. The Pima County Recorder's Office regularly provides ballots in both large
 4          print and in braille when requested.
 5       25. The Pima County Recorder's Office has outreach workers for both of the
 6          Native American communities in Pima County, the Tohono O'odham Nation
 7          and the Pascua Yaqui Tribe. The outreach workers have been involved in a
 8          number of community activities with the Native American population in
 9          providing education on methods of voting including attending in person
10          meetings and public service announcements broadcast on radio stations
11          owned by both of the Native American Tribes.
12       26. We will be operating walk-in early voting sites near both Native American
13          communities and our outreach workers will be among the staff at those sites.
14       27. The Recorder's Office has a number of workers who are fluent in Spanish
15          for both phone calls and walk-in issues.
16       28. For voters who are hearing impaired we have workers available to
17          communicate in American Sign Language either in person or through video
18          communication. We have also used a third-party vendor to set up video
19          conferencing interpretation services when needed.
20       29. During the 2020 General Election cycle, we will be operating 14 walk-in
21          early voting sites throughout Pima County. 13 of those sites will be able to
22          issue ballots to any voter. The one site that will be for limited voter access
23          is located in Ajo, Arizona and serves only the four westernmost precincts.
24          Each of the full service walk-in voting sites will be equipped with an Express
25          Vote ballot marking device that allows a number of voters with physical
26          limitations to mark an early ballot without assistance.
     I   30.In order to reduce the spread of COVID-19, the Pima County Board of
 2          Supervisors has enacted a requirement that all individuals over age 5 wear a
 3          mask while in public and have required masks to be worn in all county
 4          facilities. Temperature taking requirements are also in effect in a number of
 5          county facilities including several of the walk-in early voting sites.
 6       31. We have always allowed curbside voting at our walk-in early voting sites for
 7          individuals who cannot physically enter the walk-in voting site. During the
 8          2020 elections, we will be providing curbside ballot drop off sites at most of
 9          our walk-in sites so that voters may drop off their mailed ballot without
10          getting out of their car. We will also be setting up two voting booths outside
11          each walk-in site location in the metropolitan area for voters who either are
12          running a fever over 100.4 or who refuse to have their temperature taken or
13          refuse to wear a mask. Their ballot will be brought outside to them to allow
14          them to vote at the site.
15       32. The Pima County Recorder's Office has significantly increased its public
16          outreach through social media accounts including Face Book, Twitter,
17          Instagram, and Nextdoor. Videos of a number of our activities are also being
18          posted on YouTube with links on our website.           Our website is being
19          redesigned and the new upgraded site is expected to be deployed within the
20          next couple of weeks to be mobile friendly as well as to enhance viewing
21          options by individuals with some physical limitations.
22
23

24

25       33. To my knowledge, we have not received any complaints from voters
26         regarding communication issues due to either language considerations or
                   access issues for individuals with physical limitations for any of our early

               2   voting activities.
               3      Dated this   //711 day of July, 2020
               4
               5
               6
               7                                                       s
               8                                   Chief eputy ecorder
                                                   Registrar of Voters
               9                                   Pima County Recorder's Office
              10
      (;;
              11
>-1   ~
;;j 0     z   12
~     f:: g
j-<~          13
;:Jf:::6
~     z >-1
g:j ;:J ~     14
      0 ~
~uu
~ ~           15
      ~

      ~       16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
